DETAILED ACTION
Election/Restrictions
Claims 16-17, 29-30, 32 and 38 are hereby rejoined. Claims 1-6, 13-20, 22-24, 29-32 and 37-38 are pending. Claims 1-6, 22-24 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 13-20, 29-30, 32 and 37-38 are currently under examination.

Priority
Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is deemed perfected.

Information Disclosure Statement
The Information Disclosure Statement filed on 11-20-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections Withdrawn
	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…having amino acid sequences SEQ ID NO:14 and SEQ ID NO:15…” and the phrase “…having amino acid sequences SEQ ID NO:13 and SEQ ID NO:19…” is withdrawn in light of the amendment thereto.
	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “biologically active compounds” is withdrawn in light of the amendment thereto.
The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “the spacer element” is withdrawn in light of the amendment thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Crissa A. Cook on 3-5-2020.

The application has been amended as follows: 
In the claims:

Claim 32 has been replaced with the following:

32.	A kit comprising a peptide set, said peptide set comprising at least two of the hybrid peptides of claim 13.


Claims 1-6, 22-24 and 31 have been canceled.


Conclusion

Claims 13-20, 29-30, 32 and 37-38 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 5, 2021